Exhibit 10.3

2012 Executive Officer Compensation Arrangements

 

Executive Officer    Base  Salary
Rate(1)      Target Bonus as % of
Annual Base Salary
Rate

Bruce C. Cozadd

Chairman and Chief Executive Officer

   $ 750,000       100

Kathryn E. Falberg

Executive Vice President and Chief Financial Officer

   $ 460,000       50

Russell J. Cox

Executive Vice President and Chief Commercial Officer

   $ 390,000       50

Suzanne Sawochka Hooper(2)

Executive Vice President and General Counsel

   $ 465,000       50

Fintan Keegan(3)

Executive Vice President, Technical Operations

   € 265,000       50

Jeffrey K. Tobias, M.D.

Executive Vice President, Research and Development and Chief Medical Officer

   $ 425,000       50

Karen J. Wilson

Vice President, Finance and Principal Accounting Officer

   $ 266,500       20-35

 

(1)

Base salary rate beginning on March 1, 2012.

(2)

Ms. Hooper assumed her position effective on March 12, 2012.

(3)

Mr. Keegan assumed his position effective on August 1, 2012.